            Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                             WACO DIVISION
CHRISTINE SCHWINN,                )
                                  )
     Plaintiff,                   )
                                  )
     v.                           )     No. 6:20-cv-426
                                  )
F&M CAPITAL LLC; and HARRIS HILL  )
CONSULTING GROUP INC.,            )
                                  )
     Defendants.                  )

                               PLAINTIFF’S COMPLAINT

       Plaintiff, CHRISTINE SCHWINN, by and through her attorneys, Agruss Law Firm, LLC,

alleges the following against Defendants, F&M CAPITAL LLC and HARRIS HILL

CONSULTING GROUP INC. (hereinafter “F&M” and “Harris Hill” respectively and

“Defendants” collectively):

                                     INTRODUCTION

   1. Counts I and III of Plaintiff’s Complaint are based on the Fair Debt Collection Practices

       Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

   2. Counts II and IV of Plaintiff’s Complaint are based on the Texas Debt Collection Act,

       Tex. Fin. Code Ann. § 392, et seq. (“TDCA”).

                              JURISDICTION AND VENUE

   3. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C.

       § 1692k (FDCPA).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before “any appropriate United States district court

       without regard to the amount in controversy.”
                                               1
         Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 2 of 11



5. This court has supplemental jurisdiction over the state claims alleged herein pursuant to

   28 U.S.C. § 1367 it is “so related to claims in the action within such original jurisdiction

   that they form part of the same case or controversy.”

6. Venue and personal jurisdiction in this District are proper because Defendants do or

   transact business within this District, and a material portion of the events at issue occurred

   in this District.

                                        PARTIES

7. Plaintiff is a natural person residing in Hilltop Lakes, Leon County, State of Texas.

8. Plaintiff is a consumer as that term is defined by the FDCPA and TDCA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and TDCA.

10. Defendants are debt collectors as that term is defined by the FDCPA and TDCA.

11. Within the last year, Defendants attempted to collect a consumer debt from Plaintiff.

12. F&M is a New York limited liability company and debt collection agency headquartered

   in the Town of Orchard Park, Erie County, State of New York.

13. Harris Hill is a New York business corporation, debt buyer, and debt collection agency

   headquartered in the Town of Cheektowaga, Erie County, State of New York.

14. Defendants are business entities engaged in the collection of debt within the State of

   Texas.

15. The principal purpose of Defendants’ businesses is the collection of debts allegedly owed

   to third parties.

16. The principal purpose of Defendants’ businesses is the collection of debts they purchased

   from third parties, using interstate commerce or the mails, and therefore are debt

   collectors.

                                             2
         Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 3 of 11



17. Defendants regularly collect, or attempt to collect, debts allegedly owed to third parties.

18. During the course of their attempts to collect debts allegedly owed to third parties,

   Defendants send to alleged debtors bills, statements, and/or other correspondence, via the

   mail and/or electronic mail, and initiates contact with alleged debtors via various means

   of telecommunication, such as by telephone and facsimile.

19. Defendants acted through their agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                               FACTUAL ALLEGATIONS

20. F&M is attempting to collect a consumer debt from Plaintiff, which allegedly arises from

   an American Web Loan account, owned, at all times relevant hereto, by Harris Hill.

21. Plaintiff’s alleged debt owed arises from transactions for personal, family, or household

   purposes.

22. In or around May 2019, F&M began placing collection calls to Plaintiff in an attempt to

   collect the alleged debt.

23. F&M calls Plaintiff on her cellular telephone at 281-753-5575 in an attempt to collect the

   alleged debt.

24. Despite F&M having already located Plaintiff, F&M calls and sends text messages to

   Plaintiff’s brother at 979-220-8870, in an attempt to collect the alleged debt.

25. During the above-referenced collection calls, F&M’s collector disclosed to Plaintiff’s

   brother that Plaintiff allegedly owes a debt. Moreover, F&M’s collector told Plaintiff’s

   brother that Plaintiff had committed a crime for passing fraudulent checks across state lines

   and that F&M would stop Plaintiff from being able to sell her home.

26. Despite F&M having already located Plaintiff, F&M calls and sends text messages to

                                              3
        Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 4 of 11



   Plaintiff’s mother and father at 281-381-6103, in an attempt to collect the alleged debt.

27. During the above-referenced collection calls, F&M’s collectors disclosed to Plaintiff’s

   mother and father that Plaintiff allegedly owes a debt.

28. On or about May 31, 2019, Plaintiff called F&M in response to the above-referenced

   harassment of Plaintiff’s family members.

29. During the above-referenced call:

       a. F&M’s collector represented that F&M was a law firm;

       b. F&M’s collector claimed that Plaintiff had passed seven fraudulent checks and had

           thereby committed a federal offense;

       c. F&M’s collector claimed that the alleged American Web Loan debt Plaintiff owed

           had a balance of over $3,000;

       d. F&M’s collector claimed that Plaintiff would be haled into tribal court and would

           need to hire a tribal attorney, which would cost Plaintiff over $4,000;

       e. F&M’s collector threatened that F&M would put a stop to Plaintiff selling her

           home; and

       f. As a result of the foregoing coercion, Plaintiff made a payment over the phone to

           F&M of $314—which was all of the money Plaintiff had in her bank account.

30. After Plaintiff regained her composure after the foregoing call with F&M’s collector,

   Plaintiff called the original creditor, American Web Loan.

31. During the above-referenced call, a representative from American Web Loan informed

   Plaintiff that:

       a. The alleged debt that Plaintiff owed was only $1,090, which already included any

           fees and penalties; and

                                             4
          Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 5 of 11



         b. American Web Loan no longer owned the debt, but sold it to Harris Hill in March

             2019.

  32. At all times relevant hereto, F&M was not a law firm.

  33. At all times relevant hereto, none of F&M’s debt collectors were attorneys.

  34. F&M’s above-referenced actions were calculated to embarrass, frighten, and coerce

     Plaintiff into payment of the alleged debt.

  35. The natural consequences of F&M’s collectors’ actions were to unjustly condemn and

     vilify Plaintiff for her non-payment of the debt Plaintiff allegedly owed.

  36. The natural consequences of F&M’s collectors’ actions were to produce an unpleasant

     and/or hostile situation between F&M and Plaintiff.

  37. The natural consequences of F&M’s collectors’ actions were to cause Plaintiff mental

     distress.

                           COUNT I:
F&M CAPITAL LLC VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

  38. F&M violated the FDCPA based on the following:

         a. F&M violated § 1692b(2) of the FDCPA by disclosing to Plaintiff’s family

             members that Plaintiff owes an alleged debt;

         b. F&M violated § 1692b(3) of the FDCPA by communicating with Plaintiff’s family

             members more than once;

         c. F&M further violated § 1692b(3) of the FDCPA by communicating with Plaintiff’s

             family even though F&M had already located Plaintiff;

         d. F&M violated § 1692c(b) of the FDCPA by communicating with Plaintiff’s family

             members without the exceptions of §1692b being available to it;

         e. F&M violated § 1692d of the FDCPA by engaging in conduct that the natural
                                              5
 Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 6 of 11



   consequence of which was to harass, oppress, and abuse in connection with the

   collection of an alleged debt when F&M engaged in all of the foregoing

   misconduct;

f. F&M violated § 1692d(2) of the FDCPA by the use of language the natural

   consequence of which is to abuse the hearer when F&M erroneously accused

   Plaintiff of committing a federal crime;

g. F&M violated § 1692e of the FDCPA by its use of any false, deceptive, or

   misleading representation or means in connection with the collection of any debt

   when F&M engaged in at least the following discrete violations of § 1692e;

h. F&M violated § 1692e(1) of the FDCPA by its false implication that the debt

   collector is vouched for, bonded by, or affiliated with the United States when F&M

   erroneously accused Plaintiff of committing a federal crime;

i. F&M violated § 1692e(3) of the FDCPA by its false representation or implication

   that any individual is an attorney or that any communication is from an attorney

   when F&M’s collector falsely represented to Plaintiff that F&M was a law firm;

j. F&M violated § 1692e(4) of the FDCPA by its representation or implication that

   nonpayment of any debt will result in the arrest or imprisonment of any person

   when F&M erroneously accused Plaintiff of committing a federal crime;

k. F&M violated § 1692e(5) of the FDCPA by its threat to take any action that cannot

   legally be taken or that is not intended to be taken when F&M insinuated that it

   could pursue federal criminal charges against Plaintiff as well as sue Plaintiff in

   tribal court;

l. F&M violated § 1692e(7) of the FDCPA by its false representation or implication

                                    6
            Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 7 of 11



              that the consumer committed any crime or other conduct in order to disgrace the

              consumer when F&M erroneously accused Plaintiff of committing a federal crime;

          m. F&M violated § 1692e(10) of the FDCPA by its use of any false, deceptive, or

              misleading representation or means in connection with the collection of any debt

              when F&M engaged in at least the foregoing discrete violations of § 1692e; and

          n. F&M violated § 1692f of the FDCPA by its use of unfair or unconscionable means

              to collect or attempt to collect any debt when F&M engaged in all of the

              misconduct alleged herein.

       WHEREFORE, Plaintiff, CHRISTINE SCHWINN, respectfully requests judgment be

entered against F&M CAPITAL LLC, both jointly and severally, for the following:

          a. Actual damages pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.

              § 1692k;

          b. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices

              Act, 15 U.S.C. § 1692k;

          c. Costs and reasonable attorneys’ pursuant to the Fair Debt Collection Practices Act,

              15 U.S.C. § 1692k; and

          d. Any other relief that this Honorable Court deems appropriate.

                             COUNT II:
      F&M CAPITAL LLC VIOLATED THE TEXAS DEBT COLLECTION ACT

   39. Plaintiff repeats and realleges paragraphs 1-37 of Plaintiff’s Complaint as the allegations

       in Count II of Plaintiff’s Complaint.

   40. F&M violated the TDCA based on the following:

       a. F&M violated Tex. Fin. Code § 392.301(2) by accusing falsely or threatening to

          accuse falsely a person of fraud or any other crime when F&M erroneously accused
                                                7
    Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 8 of 11



   Plaintiff of committing a federal crime;

b. F&M violated Tex. Fin. Code § 392.301(5) by threatening that the debtor will be

   arrested for nonpayment of a consumer debt without proper court proceedings when

   F&M erroneously accused Plaintiff of committing a federal crime;

c. F&M violated Tex. Fin. Code § 392.301(6) by threatening to file a charge, complaint,

   or criminal action against a debtor when the debtor has not violated a criminal law

   when F&M erroneously accused Plaintiff of committing a federal crime;

d. F&M violated Tex. Fin. Code § 392.301(8) by threatening to take an action prohibited

   by law when F&M erroneously accused Plaintiff of committing a federal crime;

e. F&M violated Tex. Fin. Code § 392.302(1) by its use of language intended to abuse

   unreasonably the hearer or reader when F&M erroneously accused Plaintiff of

   committing a federal crime;

f. F&M violated Tex. Fin. Code § 392.302(1) by its use of language intended to abuse

   unreasonably the hearer or reader when F&M erroneously accused Plaintiff of

   committing a federal crime;

g. F&M violated Tex. Fin. Code § 392.303(2) by collecting or attempting to collect

   interest or a charge, fee, or expense incidental to the obligation unless the interest or

   incidental charge, fee, or expense is expressly authorized by the agreement creating the

   obligation or legally chargeable to the consumer when F&M attempted to collect an

   inflated amount as detailed above;

h. F&M violated Tex. Fin. Code § 392.304(8) by misrepresenting the character, extent,

   or amount of a consumer debt, or misrepresenting the consumer debt’s status in a

   judicial or governmental proceeding;

                                          8
            Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 9 of 11



       i. F&M violated Tex. Fin. Code § 392.304(9) by representing falsely that a debt collector

           is vouched for, bonded by, or affiliated with, or is an instrumentality, agent, or official

           of, this state or an agency of federal, state, or local government;

       j. F&M violated Tex. Fin. Code § 392.304(14) by representing falsely the status or nature

           of the services rendered by the debt collector or the debt collector's business;

       k. F&M violated Tex. Fin. Code § 392.304(17) by representing that a consumer debt is

           being collected by an attorney if it is not; and

       l. F&M violated Tex. Fin. Code § 392.304(19) using any other false representation or

           deceptive means to collect a debt or obtain information concerning a consumer.

       WHEREFORE, Plaintiff, CHRISTINE SCHWINN, respectfully requests judgment be

entered against Defendant, F&M CAPITAL LLC, for the following:

           a. For actual and statutory damages as provided by Tex. Fin. Code Ann. § 392.403

               and/or Tex. Bus. & Com. Code § 17.50(d);

           b. For attorneys’ fees, costs and disbursements;

           c. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and

           d. For any such other and further relief, as well as further costs, expenses and

               disbursements for this action, as this court may deem just and proper.

                             COUNT III
     HARRIS HILL CONSULTINIG GROUP, INC. VIOLATED THE FAIR DEBT
                     COLLECTION PRACTICES ACT

41. Plaintiff repeats and re-alleges paragraphs 1-38 of Plaintiff’s Complaint as the allegations in

   Count III of Plaintiff’s Complaint.

42. As alleged above, Harris Hill is a debt collector as defined by the FDCPA.

43. Harris Hill engaged the services of fellow debt collector F&M to collect the alleged debt from

                                                  9
            Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 10 of 11



   Plaintiff.

44. Harris Hill has the burden to monitor the activities of F&M.

45. F&M violated the FDCPA.

46. Harris Hill is vicariously liable for the unlawful collection activities carried out by F&M on

   its behalf.

       WHEREFORE, Plaintiff, CHRISTINE SCHWINN, respectfully requests judgment be

entered against Defendant, HARRIS HILL CONSULTING GROUP, INC., both jointly and

severally, for the following:

       a. Actual damages pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k;

       b. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

           U.S.C. § 1692k.

       c. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

           Act, 15 U.S.C. § 1692k.

       d. Any other relief that this Honorable Court deems appropriate.

                             COUNT IV
     HARRIS HILL CONSULTING GROUP, INC. VIOLATED THE TEXAS DEBT
                          COLLECTION ACT

47. Plaintiff repeats and re-alleges paragraphs 1-37, and 41-46 of Plaintiff’s Complaint as the

   allegations in Count IV of Plaintiff’s Complaint.

48. As alleged above, Harris Hill is a debt collector as defined by the TDCA.

49. Harris Hill engaged the services of fellow debt collector F&M to collect the alleged debt from

   Plaintiff.

50. Harris Hill has the burden to monitor the activities of F&M.

51. F&M violated the TDCA.

                                                10
            Case 6:20-cv-00426 Document 1 Filed 05/26/20 Page 11 of 11



52. Harris Hill is vicariously liable for the unlawful collection activities carried out by F&M on

   its behalf.

       WHEREFORE, Plaintiff, CHRISTINE SCHWINN, respectfully requests judgment be

entered against Defendant, HARRIS HILL CONSULTING GROUP, INC., both jointly and

severally, for the following:

       a. For actual and statutory damages as provided by Tex. Fin. Code Ann. § 392.403 and/or

           Tex. Bus. & Com. Code § 17.50(d);

       b. For attorneys’ fees, costs and disbursements;

       c. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and

       d. For any such other and further relief, as well as further costs, expenses and

           disbursements for this action, as this court may deem just and proper.



DATED: May 26, 2020                          RESPECTFULLY SUBMITTED,

                                     By: /s/ Michael S. Agruss
                                            Michael S. Agruss
                                            IL State Bar #: 6281600
                                            Agruss Law Firm, LLC
                                            4809 N. Ravenswood Ave., Suite 419
                                            Chicago, IL 60640
                                            Tel: 312-224-4695
                                            Fax: 312-253-4451
                                            michael@agrusslawfirm.com
                                            Attorney for Plaintiff




                                                11
